Citation Nr: 0421312	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.  His separation documents reflect that he was awarded 
the Combat Medic Badge and that he earned the Parachute 
Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified in April 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.  

In a February 2002 statement, the veteran claimed entitlement 
to service connection for depression and anxiety.  These 
claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the May 2002 VA 
examination for PTSD does not provide an adequate basis upon 
which to adjudicate the veteran's claims.  While the report 
shows that the examiner reviewed that part of the claims file 
available, the claims file did not then contain the veteran's 
service personnel records, his subsequent statements about 
his stressors, or his April 2004 testimony.

Additionally, the evidence of record suggests the evidentiary 
record is not complete.  Specifically, there is an April 2001 
statement, proffered by B.L. Payne, M.D., an Administrative 
Physician at VA Medical Center (MC), Jackson, Mississippi.  
The letter references the veteran's participation in the 
Agent Orange registry.  Yet any documentation of this, 
including report of Agent Orange examination, is not of 
record.  Further, the record is bereft of records of 
treatment accorded the veteran prior to 2001.  Yet, the 
veteran notified the RO of private medical treatment for his 
sleep apnea, submitting records on his own, and stated in his 
substantive appeal that he had consulted with a veteran's 
clinic, where he had been diagnosed with PTSD.  Finally, the 
veteran's service medical records are incomplete.  The 
veteran testified in April 2004 that he received treatment 
for his nightmares and sleeping disorder upon his return from 
Vietnam, while he was still on active duty.  These records 
are not present before the Board.

Moreover, the examination report does not show that the 
examiner administered any clinical tests to determine whether 
or not the veteran has PTSD.  And VA examinations have not 
been proffered the veteran for his sleep apnea, despite the 
fact that VA and private treatment records, including a June 
2002 statement from Nancy A. Collop, M.D., Medical Director 
for the VAMC in Jackson, Mississippi, show diagnoses of the 
claimed disability.

The Board thus finds it would be helpful to proffer the 
veteran current examination to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature, extent and etiology of the veteran's claimed 
sleep apnea and PTSD, in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection for 
sleep apnea and PTSD; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated him for 
his claimed sleep apnea and PTSD.  In 
particular, the veteran should be asked 
to identify the veteran's clinic he 
stated he consulted, in his July 2003 
substantive appeal, where he was 
diagnosed with PTSD.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
sleep apnea and PTSD.  In particular, the 
RO should request any and all inpatient 
and outpatient records, to include any 
and all medical records for treatment 
accorded the veteran by Trace Medical 
Clinic in Kosciusko, Mississippi, Baptist 
Medical Clinic in Clinton, Mississippi, 
and by William R. Callender, Jr., MD, in 
Kosciusko, Mississippi.  In addition, the 
RO should request any and all inpatient 
and outpatient records, to include any 
and all medical records for treatment and 
records of group and individual therapy 
accorded the veteran by Drs. Payne and 
Collop of the VAMC in Jackson, 
Mississippi and by the VAMC in Jackson, 
Mississippi from the date of his 
discharge from active service in 1970 to 
the present.  The appellant should be 
specifically informed as to what portion 
of the evidence identified that he is 
required/expected to submit, and which 
portion of the evidence identified that 
the VA would attempt to obtain in order 
to assist him in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

4.  The RO should obtain any additional 
service medical records from the 
veteran's period of active service.  In 
particular, the RO is requested to search 
for hospital records for treatment the 
veteran received while stationed with
?	22AmbCoTrUSWalsonAH (1A-WBK3AA-00) 
Fort Dix, New Jersey, from February 
1969 to March 1969
?	22AmbCoTr(WBK3AA-00) (attch) 
MedCoUSWAH, Fort Dix, New Jersey, 
from March 1969 to January 1970
?	MedDet4th Field Hosp Fort Dix, New 
Jersey, (WBJNAA), from January 1970 
to February 1970

In addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record.  In particular, 
the RO should request copies of the 
citations of any and all awards presented 
to the veteran, specifically of the Army 
Commendation Medal.

5.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

The RO should complete any and all 
follow-up actions necessary, including 
requesting Morning Reports and other such 
reports which could be used to verify 
daily personnel actions from National 
Personnel Records Center (NPRC).

6.  The RO should again send the veteran 
a development letter asking him to give a 
comprehensive statement regarding his 
stressors.  Please remind the veteran 
that while the existence of his stressors 
may be conceded due to the nature and 
circumstances of his service in Vietnam, 
it is still necessary for him to identify 
them with some degree of specificity-
particularly to allow accurate diagnosis 
of his psychiatric condition.  The RO 
should explain that it understands the 
difficulty in recalling these events.  
Nonetheless, it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate a date 
for the event as possible, so as to 
enable the examiner to determine the 
impact of the stressor (as opposed to 
other life experiences) on the veteran's 
development of a psychiatric condition.

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists. 
to determine the nature, extent, and 
etiology of his claimed sleep apnea and 
PTSD.  All indicated tests and studies 
should be performed.  The claims folder, 
including all newly obtained evidence and 
the veteran's service medical records, 
must be sent to the examiner(s) for 
review.  The examiner(s) should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed sleep apnea and PTSD.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed sleep apnea and PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all sleep and 
psychiatric pathology manifested to 
include narcolepsy, sleep apnea, and 
PTSD.
?	Provide an opinion as to the date of 
onset and etiology for any sleep 
disorder and psychiatric disability, 
to including narcolepsy, sleep 
apnea, and PTSD.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed sleep 
disorder, to include sleep 
apnea, is the result of the 
veteran's active service?
2.	Is it at least as likely as not 
that any diagnosed psychiatric 
disability, to include PTSD, is 
the result of stressors the 
veteran experienced during his 
active service to include 
aggravation?

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for sleep apnea and PTSD, to 
include consideration of aggravation.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




